Citation Nr: 0402140	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  96-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee injury with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1978 to 
December 1990.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The issue of an 
increased rating for the left knee was the subject of Board 
remands in December 1998, February 2000, March 2001 and May 
2003.  The May 2003 remand addressed solely the veteran's 
right to another hearing in this matter since the Veterans 
Law Judge who presided at the August 1998 was no longer 
available to participate in a decision of the appeal.  The 
Board in February 2003 had contacted the veteran to determine 
if he desired another hearing.  He responded in the 
affirmative and the May 2003 Board remand gave effect to his 
request.  The hearing was conducted in July 2003 at the RO.  
However, as discussed below, other events transpired that now 
require further development. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The record shows that the RO has referenced the VCAA in 
developing and adjudicating the veteran's appeal.  However, 
the record does not contain any correspondence that explains 
the precise enhanced notice and duty to assist obligations, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, particularly in regard to the 
increased rating issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Under the regulations, as interpreted by 
Quartuccio, VA must notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate a claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence VA will obtain on his or her behalf.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002).  The April 2001 
notice letter could be described as marginally compliant but 
for recent case law that will be discussed below.  

Recently clarified in Pellegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) this notice consistent with 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 must (a) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim(s) or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)".  Thus the implementing 
regulation in 38 C.F.R. § 3.159 added to the baseline 
statutory provisions what may be characterized as all 
inclusive, catchall, notice requirement to be directed to the 
appellant.  As a result the July 2001 VCAA notice letter 
regarding the stomach disorder and the February 2002 notice 
letter directed to the PTSD issue are deficient with respect 
to the fourth requirement. 

While the claims folder has been in the possession of the 
Board, additional development was initiated, to include an 
examination that was completed in December 2002.  The report 
of the examination has been associated with the claims 
folder, as have other treatment records.  The United States 
Court of Appeals for the Federal Circuit (CAFC) has 
invalidated the regulatory provision found in 38 C.F.R. 
§ 19.9 that allowed the Board to develop evidence on a claim 
in this manner.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
CAFC held that Section 19.9(a)(2) denied appellants "one 
review on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain a 
waiver of the right to initial RO review from the appellant.  
In view of this decision, and absence of an informed waiver, 
the evidence developed by the Board must initially be 
reviewed by the RO.  

Turing to the issues of service connection for PTSD and a 
stomach disorder, the veteran perfected a timely appeal to 
the Board in February 2003.  The veteran indicated on the VA 
Form 9 that he desired a Board hearing on these issues.  In 
fact it appears he previously asked for a Board hearing on 
these issues in July 2002 correspondence to the RO.  The 
request for the hearing was not withdrawn and it is 
understandable that testimony at the recent Board hearing was 
limited to the long pending increased rating issue.  In any 
event the Board is obliged to adjudicate all matters properly 
before it on appeal, which requires that the Board give 
effect to the request for a hearing on these issues and 
include them in the appeal.  It also appears from the record 
that the issue of service connection for a stomach disorder 
is properly characterized.  The veteran asserts he has a 
stomach disorder as secondary to medication he receives for a 
service-connected disability.

The record reflects that the August 2002 Board decision 
advised the veteran that additional development of his left 
knee disability evaluation would be undertaken as provided 
for in 38 C.F.R. § 19.9(a)(2).  That regulation had been 
amended earlier in 2002 to permit the Board to undertake 
additional development without having to remand the case to 
the RO.  The record shows that an examination of the left 
knee was completed in December 2002 and that additional VA 
clinical records were obtained.  

Thereafter, the RO did not complete any rating action on this 
component of the left knee disability, as noted in the June 
2003 RO rating decision.  Therein, the RO granted a separate 
evaluation for instability of the left knee.  It did not 
consider the evaluation of the traumatic arthritis component 
of the disability but noted only that the issue was on appeal 
to the Board. 

Accordingly, the case is remanded to the VBA AMC for the 
following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should ascertain if the 
veteran still desires to present oral 
testimony before a traveling Veterans Law 
Judge on the issues of service connection 
for PTSD and a stomach disorder.  If so, 
the appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  He 
should be informed of the consequences of 
failing to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

Alternatively, if the VBA AMC wishes to 
schedule another videoconference hearing, 
it should ascertain whether the appellant 
is willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  


If the appellant affirmatively responds 
to this communication, in writing, then 
such a hearing should be scheduled and 
the appellant provided with adequate 
notification of the time and place.  All 
communications with the appellant 
regarding the scheduling of the 
videoconference hearing should be 
documented in the claims folder.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651,___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103), 
and any applicable legal precedent; 
particularly Pellegrini, supra.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002) 
and Quartuccio, supra.  Such notice must 
inform the appellant about the evidence 
and information not of record that is 
necessary to substantiate his claims, the 
information and evidence that VA will 
seek to provide, the information and 
evidence the claimant is to provide, and 
request the claimant to provide any 
evidence in his possession that pertains 
to the claim or something to the effect 
that the claimant should "give us 
everything you've got pertaining to your 
claim".  See Pellegrini, supra.  A 
record of this notification must be 
incorporated into the claims file.



4.  The VBA AMC should then conduct any 
necessary development brought about by the 
appellant's response and issue a 
supplemental statement of the case (SSOC), 
if necessary.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an increased rating for the left knee 
disability manifestations related to 
traumatic arthritis in accordance with 
the applicable criteria.  

As for the issues of service connection 
for PTSD and a stomach disorder, in view 
of the fact that a Board hearing may be 
pending, based upon the preliminary 
review of the record, in particular the 
reference in the June 2002 rating 
decision that the veteran is treated for 
"gastrointestinal reflux disease", and 
to conserve adjudication resources and 
advance the timely resolution of the 
appeal, the Board will ask that the VBA 
AMC ensure that the record contains an 
adequate examination/opinion regarding 
the stomach.  See Charles v. Principi, 16 
Vet. App. 370, 375 (2000).  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable laws and regulations considered relevant to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claims, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


